    Case 1:18-cv-00094-DLH-CSM Document 33-6 Filed 10/02/18 Page 1 of 2




Optimal E.nrr11y Resources. 11,c


April 8, 20 l 6

Nick Mantooth offer letter for employment

Dear Nick,

I am pleased to forward this letter confirming your offer ofemployment with Optimal Energy Resources, Inc. We
look forward to your starting with us as a full time employee beginning on April 11, 2016. This position requires
knowledge and experience in all phases ofsafety, environmental, facility & pipeline construction and will be a
responsibility position. Employee orientation will be held near New Town, ND at the job site and lasts one (1) day.

Position:                   Inspector / CWI, Exempt

Supervisor(s):              Lance R. Fennell

Pre-Employment             This offer is conditional upon your successful completion ofOER's
Requirements:              pre-employment screening as described below:
                           • A non-positive drug test result is required for employment.
                           • Insurability and proof ofautomobile policy is required prior to starting work.
                           • Two (2) forms ofidentification that meet 1-9 requirements or an active passport.
                           • Copy ofnon-expired certification(s).
                           • Copy of driver's l icense and copy of registration for MHA DOT.

Compensation:              40.00 per hour worked, for typically a six (6)-day work week, 8-12 hours per day.
                           Paydays are on a 2-week cycle, every other Friday. Working hours will as client directed
                           per the project to safely complete project related duties. One time 12 hours ofpay for
                           travel to North Dakota, subject to tax.

Perdiem/Expenses:          $120.00 per day worked and scheduled work days "called off" by the clients project CM.
                           As necessary, client directed in writing, preapproved travel, special expenses and hotel
                           cost are to be expensed and reimbursed.

Vehicle Allowance:         Vehicle fit for assignment, $70.00 per day worked and scheduled work days "called off
                           by the clients project CM. Fuel cost is reimbursed for fuel that is used for direct
                           company related business. Employee is to provide insurance that meets company
                           minimum requirements, $500,000 General Liability naming Optimal Energy Resources
                           as a certificate holder.

Electronic Package:        For use ofpersonal laptop computer and/or tablet that includes MS Office software,
                           printer and mobile phone (electronics package) will pay out at $10.00 per day worked.

Reviews:                   Employee's performance will be informally reviewed ninety (90) days after start date.
                           Formal and documented reviews will be conducted six (6) months after employment start
                           date and at a minimum, on a yearly basis thereafter. Reviews may or may not change the
                           employee's position and/or compensation status.
Job Duties:
                            Duties/requirements include, but are not limited to:
                            • NACE, CWT, CPWI inspectors are required to have & use properly, documented
                                calibrated devices, gauges, and normal tools ofthe trade to perform daily
                                professional duties per DOT and indusu-y standards
                            • Insure that all ofthe pipeline construction activities adhere to the Client Company
                                contract specifications and applicable DOT codes.
                            • Maintains Quality Assurance / Quality Control according to Client Company
                                standards, specifications, land owner agreements and drawings.




                                                                                    Exhibit 6
    Case 1:18-cv-00094-DLH-CSM Document 33-6 Filed 10/02/18 Page 2 of 2




Optl,na/ E.ntroy R11sourcrs. Inc
                            •      Makes Safety the No. l priority, and ensures that all OER & Client Company safety
                                   policies and procedures are followed at all times.
                            •      Keeps a daily reporting log of incidents as they relate to the construction activities on
                                   the job site.
                            •      Notifies the appropriate Client Company personnel of any environmental problems
                                   that arise during construction.
                            •      Performs other duties as required by the Client Company for the assignment,
                                   including daily reports, progress reporting of work performed, job photos, etc.
                            •      To assist in solutions, but is not authorized at any time to operate equipment or use
                                   power or hand tools to perfotm any "field work".
                            •      Gratuities are not allowed to be received from any outside entity. Receipt of
                                   gratuities of any kind is grounds for dismissal.

Working Hours:             Core working hours, generally based on our clients project specific working hours and
                           daylight available. Minimum show up rate equal to one-half day rate for weather or
                           unforeseen circumstance after employee has arrived for work that is called off by the
                           client or their representative.

Paid Time Off:             After 90 days of employment, five (5) days of PTO per year, equal to 40 hours will be
                           accrued in increments at each pay period. See company policy for subsequent years
                           PTO.

Holidays:                  After 90 days of employment, you will be eligible for seven (7) paid holidays per year,
                           which includes one floating holiday.

Benefits:                  Eligibility under Optimal Energy Resources medical, vision, dental, life insurance and
                           disability coverage, as well as the flexible medical and dependent care spending accounts,
                           would be affective, the first day, following 90 calendar days of employment. Detailed
                           plan and enrollment information will be provided to you after acceptance of this offer for
                           employment.

401(k):                    Currently not applicable.

The information in this letter is not intended to constitute a contract of employment, either express or implied. Your
employment with Optimal Energy Resources, Inc. is at-will and either you or the Company may terminate the
relationship at any time. The compensation and benefits information detailed in this offer is confidential. Your
discretion is expected.

We request that you accept our offer by signing and returning the original as acknowledgement by mail to or VIA
email/PDF to sheenafennell@optimalenergyresources.com & lancefennell@optimalenergyresources.com

Optimal Energy Resources, Inc.
Attn: Lance R. Fennell
456 Galaxy Drive
Castle Rock, CO 80108


Sincerely,

Lance R. Fennell

L.aV\,C,e R. feV\,V\,eLL
Lance R. Fennell                                                   Employee Signature
President / CEO
